UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                        No. 20-7616


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JAMAAL JAMES PRICE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:19-cr-00144-LMB-1)


Submitted: March 23, 2021                                         Decided: March 29, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jamaal James Price, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jamaal James Price appeals the district court’s order denying his motion for

compassionate release.     We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district court. United States v. Price,

No. 1:19-cr-00144-LMB-1 (E.D. Va. Oct. 15, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2